Case: 17-30819      Document: 00514548184         Page: 1    Date Filed: 07/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-30819
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        July 10, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

MOHAMED ADMED HASSAN ABDALLAH OMRAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:14-CR-35-1


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Mohamed Admed Hassan Abdallah Omran, former federal prisoner
# 12752-049 and immigration detainee # A079 680 001, appeals the district
court’s denial of his motion for a writ of coram nobis challenging his conviction
of two counts of failure to depart the United States pursuant to an order of
removal. See 8 U.S.C. § 1253(a)(1)(C). We review the district court’s ultimate
decision to deny coram nobis relief for abuse of discretion. Santos-Sanchez v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30819     Document: 00514548184     Page: 2   Date Filed: 07/10/2018


                                  No. 17-30819

United States, 548 F.3d 327, 330 (5th Cir. 2008), vacated on other grounds, 559
U.S. 1046 (2010).
      Omran raises a number of issues regarding his trial for which he
previously sought relief on direct appeal; they cannot form the basis for coram
nobis relief. See United States v. Esogbue, 357 F.3d 532, 535 (5th Cir. 2004).
Additionally, he argues that the trial court violated his constitutional rights by
denying his motion to subpoena witnesses regarding certain New Hampshire
criminal charges, by failing to enforce certain unidentified subpoenas, and by
failing to consider Omran’s proposed jury instructions. Although Omran knew
of the district court’s actions at the time of trial and thus could have raised
these claims in his direct appeal or a 28 U.S.C. § 2255 motion, he did not do so.
Further, he fails to provide a reason for failing to do so or to explain why no
other remedy was available. Accordingly, coram nobis relief is not appropriate
as to these claims. See Esogbue, 357 F.3d at 535; United States v. Dyer, 136
F.3d 417, 422 (5th Cir. 1998). Similarly, Omran fails to explain why he did not
previously raise the claim he raises here that his ex parte response to a district
court order constituted a motion pursuant to 8 U.S.C. § 1252(b)(7)(A)
challenging the order of removal underlying the criminal charges in the instant
matter. See Dyer, 136 F.3d at 427. Omran knew of the claim at the time when
he filed the ex parte response which he now asserts constituted his
§ 1252(b)(7)(A) motion challenging to the underlying removal order, making
coram nobis relief unavailable. See, e.g., Esogbue, 357 F.3d at 535; Dyer, 136
F.3d at 422.
      Omran also challenges various unidentified courts’ rejections of his
various unidentified civil suits and efforts for injunctions, as well as our
decision on direct appeal. A coram nobis proceeding is not the proper forum in
which to challenge the decisions of district courts in unrelated civil actions or



                                        2
    Case: 17-30819    Document: 00514548184     Page: 3   Date Filed: 07/10/2018


                                 No. 17-30819

this court’s decision in his direct appeal. See Esogbue, 357 F.3d at 534; Dyer,
136 F.3d at 422.
      In light of the foregoing, Omran has failed to show that the district court
abused its discretion in denying his writ of coram nobis. See Santos-Sanchez,
548 F.3d at 330. The judgment of the district court denying Omran’s motion
for a writ of coram nobis is AFFIRMED.




                                       3